UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

BLAINE CARR & WANDER CARR PLAINTIFFS
Vv. Civil No. 1:19-cv-00078-GHD-DAS
SELECT PORTFOLIO SERVICING CORB, et al. DEFENDANTS

 

ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

 

This matter is before the Court on Defendant Select Portfolio Servicing, Inc’s! motion
to dismiss for insufficient service of process under Federal Rule of Civil Procedure 12(b)(5)
[14].

On July 15, 2019, the Court found that Plaintiffs’ initial attempt at service of process
was insufficient and ordered Plaintiffs to effect proper service on Select Portfolio Servicing
by August 21, 2019, and file proof of that service with the Court [11]. The Court warned
the Plaintiffs, who are representing themselves in this case, that failure to do so would
result in the Court dismissing their claims. To date, there is no indication that Plaintiffs
have served Select Portfolio Servicing in accordance with the Court’s order.

Therefore, the Court ORDERS that:

1, Defendant Select Portfolio Servicing, Inc.’s motion to dismiss [14] is GRANTED;
and

2. Plaintiffs’ claims against Select Portfolio Servicing, Inc. are DISMISSED
WITHOUT PREJUDICE.

SO ORDERED, this, the 7% day Uf Q

SENIOR U.S. DISTRICT JUDGE

 

' Select Portfolio Servicing, Inc is misidentified in the complaint as Select Portfolio Servicing Corp.
